UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-152023 AMERICAN ENERGY FIELDS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-1657084 (I.R.S. Employer Identification No.) 3266 W. Galveston Drive #101 Apache Junction, AZ 95120 (Address of principal executive offices) 480-288-6530 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 57,979,088 shares as of February 18, 2011 1 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II – Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 20 Item 4. [Removed and Reserved] 20 Item 5. Other Information 20 Item 6. Exhibits 20 2 ITEM 1. FINANCIAL STATEMENTS. AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET December 31, 2010 March 31, 2010 (audited) ASSETS Current assets: Cash $ $ Prepaid legal fees - Total current assets Office equipment & vehicle, net of depreciation - Other assets: Mining rights Deposit - Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Loan payable - Total liabilities Stockholders' Equity: Preferred stock, $.0001 par value, 25,000,000 shares authorized: no shares issued and outstanding - Common stock, $.0001 par value, 200,000,000 shares authorized: 53,678,255 issued and outstanding at December 31, 2010 and 50,528,255 issued and outstanding at March 31, 2010 Additional paid-in capital Common stock, $.0001 par value, 4,500,833 shares to be issued at December 31, 2010 and 350,000 shares to be issued at March 31, 2010 Accumulateddeficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 3 AMERICAN ENERGY FIELDS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS PERIOD FROM INCEPTION FOR THE NINE MONTHS PERIOD FROM INCEPTION PERIOD FROM INCEPTION ENDED NOVEMBER 23, 2009 TO ENDED NOVEMBER 23, 2009 TO NOVEMBER 23, 2009 TO DECEMBER 31, 2010 DECEMBER 31, 2009 DECEMBER 31, 2010 MARCH 31, 2010 DECEMBER 31, 2010 Revenues $
